Motion by appellant to reargue, with respect to the sentences only, his appeal from a judgment of the Supreme Court, Kings County, rendered February 6, 1973. On July 29, 1974 this court modified the judgment by reducing the sentence upon the conviction for criminal possession of a dangerous drug in the second degree to a minimum of five years and a maximum of 15 years on the first count, and by permitting the other sentences to remain and run concurrently with said sentence. Motion for reargument granted, upon the consent of the People, and, upon reargument, the sentences are vacated and the case is remanded to Criminal Term for resentencing. Gulotta, P. J., Hopkins, Martuscello, Christ and Shapiro, JJ., concur.